[Cite as Showalter-Oliver v. Oliver, 2016-Ohio-447.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               VAN WERT COUNTY




JOY SHOWALTER-OLIVER,                                     CASE NO. 15-15-09

   PLAINTIFF-APPELLANT,

  v.
                                                          OPINION
BRUCE R. OLIVER,

   DEFENDANT-APPELLEE.



                Appeal from Van Wert County Common Pleas Court
                           Domestic Relations Division
                          Trial Court No. DR-13-09-097

                                      Judgment Affirmed

                            Date of Decision: February 8, 2016



APPEARANCES:

        John E. Hatcher for Appellant

        Kelly J. Rauch for Appellee
Case No. 15-15-09


WILLAMOWSKI, J.

       {¶1} Plaintiff-appellant Joy Showalter-Oliver (“Joy”) brings this appeal

from the judgment of the Court of Common Pleas of Van Wert County, Domestic

Relations Division denying her motion for contempt. On appeal, Joy claims that

the trial court abused its discretion in overruling her two motions to show cause.

For the reasons set forth below, the judgment is affirmed.

       {¶2} Joy and defendant-appellee Bruce Oliver (“Bruce”) were married on

August 13, 1990. Doc. 3. Joy filed for divorce on September 18, 2013. Id. On

October 9, 2013, Bruce filed his answer and counterclaim for divorce. Doc. 13. A

hearing was held on the complaint and counterclaim, and a divorce was granted to

the parties. Doc. 23. In the divorce decree, Joy was granted the marital home and

Bruce was ordered to vacate the home within 60 days of the decree. Id. Bruce

was also ordered to maintain the premises and “not cause any undue damage” until

it was vacated. Id. Bruce was ordered to return to Joy any jewelry belonging to

Joy located at the marital home in Van Wert. Id. The decree also ordered that

both parties were entitled to their personal property from the property in Virginia

and indicated that both parties were responsible for retrieving said property. Id.

       {¶3} On July 8, 2014, Joy filed a motion for contempt alleging that Bruce

had failed to 1) turn over a settlement check for the 2006 Chevy Silverado, 2) pay

fees for the storage unit, and 3) turn over Joy’s anniversary ring. Doc. 34. Bruce

filed a motion for contempt on July 15, 2014, alleging that Joy had failed to turn

                                         -2-
Case No. 15-15-09


over various items of personal property belonging to him. Doc. 38. On August

13, 2014, Joy filed a second motion for contempt alleging that when she took

possession of the marital home, Bruce had not removed all of his property and had

left behind 14 dogs and 24 birds. Doc. 50. Joy also claimed that Bruce had

destroyed the house by allowing the animals free run of the premises and made the

house uninhabitable. Id. A hearing was held on all of the motions on January 12,

2015.    Doc. 71.    The magistrate entered his decision, adopting the proposed

findings of fact and conclusions of law submitted by Bruce, on March 20, 2015.

Doc. 72. The magistrate determined that neither party was guilty of contempt of a

court order. Id. On April 3, 2015, Joy filed her objections to the magistrate’s

decision along with a motion to extend the time to file supplemental objections.

Doc. 74. The motion for additional time was granted and she was given fourteen

days after the filing of the transcript to submit additional objections. Doc. 75.

        {¶4} On April 14, 2015, the court reporter filed a notice that Joy had failed

to file a deposit as required by Van Wert County Rules of Court, Local Rule 27.

Doc. 76. The trial court then dismissed the objections for failure to comply with

the local rules. Doc. 77. On May 27, 2015, Joy filed a motion for reconsideration

and a motion for leave to file a deposit for the transcript. Doc. 78. The trial court

denied the motion for reconsideration on the grounds that Joy had still not

tendered the fee for preparation of the transcript even though more than two

months had passed since the filing of the magistrate’s decision. Doc. 79.

                                         -3-
Case No. 15-15-09


       {¶5} On August 4, 2015, the trial court entered judgment denying all of the

motions for contempt. Doc. 80. The trial court determined that many of the issues

raised in the motions were either moot, as the parties had returned the property, or

were not a violation of the court order. Id. Specifically, the trial court held that

many of the disputed items were last seen in the home in Virginia, which was not

secured and that each party was responsible for the retrieval of their own items.

Id. As to the damage to the home, the trial court determined that there was no

evidence that the damage had occurred since the court order and also determined

that Joy was partially responsible for it by being “instrumental in sheltering the

large number of animals and essentially abandon[ing] them in April of 2013.” Id.

at 4-5. Joy filed her notice of appeal from this judgment. Doc. 85. On appeal,

Joy raises the following assignment of error.

       The trial court abused its discretion in overruling [Joy’s] motion
       to show cause.
       {¶6} In her sole assignment of error, Joy claims that the trial court abused

its discretion in denying her motion for contempt. This court notes that the first

time the transcript was filed was on appeal. It was never filed in the trial court.

Local Rule 27 of the Court of Common Pleas of Van Wert County provides that

the transcript will not be prepared until a deposit is filed to cover the estimated

cost of the transcript. Joy did not deposit the costs as required by the local rule, so

no transcript was prepared prior to the trial court’s ruling. Any objections to



                                         -4-
Case No. 15-15-09


factual findings by a magistrate must be supported with a transcript. Civ.R.

53(D)(3)(b)(iii). If no transcript is filed, the trial court may adopt the magistrate’s

findings of fact without further consideration. Colorado v. Ledesma, 3d Dist.

Seneca No. 13-07-02, 2007-Ohio-3975, ¶ 12. “Ohio courts have repeatedly held

that ‘a party cannot challenge on appeal the factual finding contained in a

magistrate’s report unless that party submits the required transcript or affidavit.’”

Snider v Snider, 3d Dist. Mercer No. 10-04-06, 2004-Ohio-5764, ¶ 7. The failure

to file the transcript with the trial court waives any claim that the trial court erred

in adopting the magistrate’s findings of fact. Colorado, supra at ¶ 12.

       {¶7} Here, Joy’s sole argument is that the trial court erred in its findings of

facts. According to Joy, this resulted in erroneous conclusions of law, which is an

abuse of discretion. However, since no transcript was filed with the trial court, the

trial judge was free to accept the findings of fact made by the magistrate. Joy

failed to file the transcript with the trial court, thus any issues regarding those

factual findings are not properly before this court and she has waived any appeal

regarding the trial court’s adoption of the magistrate’s factual findings. Id. at ¶ 13.

The conclusions of law are supported by the factual findings of the trial court.

Thus, the trial court did not abuse its discretion in denying Joy’s motions for

contempt and the assignment of error is overruled.




                                         -5-
Case No. 15-15-09


       {¶8} Having found no error in the particulars assigned and argued by

appellant, the judgment of the Court of Common Pleas of Van Wert County,

Domestic Relations Division is affirmed.


                                                        Judgment Affirmed


PRESTON and ROGERS J.J., concur.

/hlo




                                       -6-